
	
		I
		112th CONGRESS
		1st Session
		H. R. 2183
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mr. Rivera,
			 Ms. Brown of Florida,
			 Mr. Diaz-Balart,
			 Ms. Wilson of Florida, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To increase the portion of community development block
		  grants that may be used to provide public services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 CDBG Public Services Flexibility Act
			 of 2011.
		2.Increase in
			 public services capSection
			 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(8)) is amended—
			(1)by striking
			 15 per centum each place it appears and inserting 25
			 percent; and
			(2)by striking
			 amount, except and all that follows through the semicolon at the
			 end and inserting amount;.
			
